     Case 2:20-cr-00155-VAP Document 143 Filed 07/06/21 Page 1 of 2 Page ID #:1282




 1
     DHILLON LAW GROUP
 2   David A. Warrington
     Dwarrington@dhillonlaw.com
 3
     177 Post Street, Suite 700
 4   San Francisco, CA 94108
     Telephone: (703) 328-5369
 5
     Facsimile: (415) 520-6593
 6
     Attorney for Defendant Imaad Shah Zuberi
 7
 8
 9
10
                        UNITED STATES DISTRICT COURT
11
                      CENTRAL DISTRICT OF CALIFORNIA
12
13 UNITED STATES OF AMERICA,                    Case No.: 2:19-cr-00642-VAP
14                                                   No.: 2:20-cr-00155-VAP
            Plaintiff,
15     v.                                   EX PARTE APPLICATION FOR
16                                          MODIFICATION OF BOND
   IMAAD SHAH ZUBERI,                       DISBURSEMENT
17
18               Defendant.
                                            The Honorable Virginia A. Phillips
19
20
21
22
23
24
25
26
27
28
              EX PARTE APPLICATION FOR MODIFICATION OF BOND
                              DISBURSEMENT
     Case 2:20-cr-00155-VAP Document 143 Filed 07/06/21 Page 2 of 2 Page ID #:1283



 1                                               APPLICATION
 2              On July 1, 2021, this Court ordered Defendant Imaad Shah Zuberi’s bond to be
 3     exonerated. 1 Mr. Zuberi’s bond included a deposit of $3,000,000 with the United
 4     States District Court for the Central District of California, Clerk of Court. 2
 5              Mr. Zuberi seeks this deposit to be returned to his spouse, Willa Rao at 10166
 6     Rush Street, South El Monte, CA 91733. Through discussions with the Court’s Fiscal
 7     Department, Counsel has learned that a court order is required to modify the
 8     disbursement instructions for Mr. Zuberi’s bond before the deposit can be issued in the
 9     name of Mr. Zuberi’s spouse, Willa Rao. Thus, Mr. Zuberi respectfully moves this
10     Court to grant an order for a disbursement modification of Mr. Zuberi’s bond to allow
11     the $3,000,000 deposit to be issued to Willa Rao.
12              The government has stated that it does not oppose this modification of Mr.
13     Zuberi’s bond disbursement.
14
15                                               CONCLUSION
                For the foregoing reasons, we respectfully request the Court enter an order
16
       modifying Mr. Zuberi’s bond disbursement so it is issued to Willa Rao at 10166 Rush
17
       Street, South El Monte, CA 91733.
18
19
       Dated: July 6, 2021                                  Respectfully submitted,
20
21                                                          DHILLON LAW GROUP
22                                                          By: David A. Warrington
                                                            David A. Warrington
23
24                                                          Counsel for Defendant Imaad Shah Zuberi

25
26
27     1
           See Dkt. 336. All docket references are to the docket in No. 19-00642-VAP.
28     2
           See Dkt. 19.
                                         2
            EX PARTE APPLICATION FOR MODIFICATION OF BOND DISBURSEMENT
